Appeal from an order of the Supreme Court, Erie County (Peter J. Notaro, J.), entered June 8, 2004. The order, insofar as appealed from, directed plaintiffs to file a note of issue and statement of readiness by September 1, 2004 and denied defendant’s cross motion to compel plaintiff Anthony Valvo to submit to a vocational interview and exam.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting the cross motion and as modified the order is affirmed without costs.
Same memorandum as in Valvo v Loyal Order of Moose 1614 (15 AD3d 1008 [2005]). Present — Scudder, J.P, Kehoe, Martoche, Smith and Lawton, JJ.